July 20, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       CANDIDA BATEMAN, Appellant

NO. 14-17-00285-CV                     V.

               PRESERVATION INVESTMENTS LLC, Appellee
                   ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on April 4, 2017. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

      We further order this decision certified below for observance.